     Case 3:80-cr-00219-CAB Document 7 Filed 07/01/20 PageID.4 Page 1 of 1




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                      Case No. 80-cr-00219-CAB
 9                       Plaintiff,                 JUDGMENT AND ORDER OF
                                                    DISMISSAL OF INDICTMENT AND
10          V.                                      RECALL ARREST WARRANT
11    EVERILDA DEL ROSARIO CHANZ-
      VELIZ,
12
                         Defendant.
13
14
           Upon motion of the UNITED ST ATES OF AMERICA and good cause appearing,
15
           IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16
     dismissed without prejudice, and the Arrest Warrant be recalled.
17
           IT IS SO ORDERED.
18
           DATED: July        /   , 2020
19
20
21
                                           HONORABLE CATHY ANN BENCIVENGO
22                                         United States District Court Judge
23
24
25
26
27
28
